Tom, J.
(dissenting). I respectfully dissent and vote to affirm the trial court.
*396Defendant appeals a judgment convicting him of, inter alia, murder in the second degree, on the ground that physical evidence, including a dead body found in the back of a U-Haul truck, should have been suppressed because the police search of the vehicle was not consensual.
Testimony educed at the suppression hearing and at the jury trial of this action reveals that at approximately 1:00 p.m. on November 19, 1990, defendant Leonardo Turriago, after a brief struggle in his apartment, killed Fernando Cuervo by shooting him five times in the head and, according to defendant’s statements, after he would not die, striking him with at least three more blows in the head with a hammer. Defendant and . codefendant Edwin Sepulveda subsequently wrapped Cuervo’s body in cellophane and duct tape and put it inside a steamer trunk. At approximately 3:45 p.m. that same afternoon, defendant confided to codefendant Dennis Torres that he had a body he did not know what to do with.
Defendant and Torres then went to 133rd Street, where defendant rented a U-Haul truck, after which the two men split up. That same evening, defendant and Sepulveda picked up Torres at his home and returned to Turriago’s apartment, where Torres and defendant loaded the truck with the trunk containing Cuervo’s body, a cardboard box, a ladder and a tool box. Thereafter, the three men drove to 125th Street, where defendant exited the vehicle and threw the gun he used to shoot Cuervo into the Hudson River. Defendant then got back into the driver’s seat and proceeded upstate, where they planned to burn and dispose of the body.
At approximately 2:00 a.m. on the morning of November 20, 1990, New York State Troopers James Van Cura and John O’Leary were on routine patrol and were sitting in their marked patrol car about three quarters of a mile west of the Woodbury toll booths in the Village of Harriman, New York. The day before, November 19, 1990, was the first day of hunting season and Trooper Van Cura had just finished working an Environmental Conservation Department road check.
Troopers working the environmental detail have the authority, inter alia, to stop vehicles, question the occupants and, where they have cause to believe that the Environmental Conservation Law has been violated, can search the automobile without a warrant (ECL 71-0525 [1] [b])1. Trooper Van Cura testified that they do not have authority to search the vehicles *397if the occupants deny the Troopers permission to do so and no probable cause exists.
On the morning of November 20,1990, the Troopers observed a U-Haul truck, being driven at a high rate of speed, proceeding west on Route 17 toward Binghamton, New York. The Troopers paced the truck, driven by defendant, and determined that it was moving at a rate of 70 miles per hour in a 55-miles-per-hour speed zone.
The Troopers signaled the truck to stop by activating the car’s emergency lights and pulled defendant’s vehicle to the right shoulder of the road. Trooper O’Leary approached the truck on the driver’s side and Trooper Van Cura approached on the passenger side. Trooper O’Leary requested defendant’s license and registration, and received his license and the rental agreement for the truck. Trooper O’Leary then asked defendant what he had in the back of the truck. On cross-examination, when Trooper O’Leary was presented with the question as to what prompted him to ask what was in the car, he replied that "[d]uring hunting season, we have problems with people hunting deer at night without licenses, carrying loaded weapons in their car, a van, just curious what they had in the back”.
In response to the Trooper’s question, defendant replied that he was transporting his father’s construction equipment and some clothing. Trooper O’Leary then asked defendant "Do you mind if we see what’s in the back of the truck?”, to which defendant replied "Sure. I’ll show you.” Defendant then exited his vehicle without prompting, at which time Trooper O’Leary patted his pockets to ascertain whether he had any weapons.
The two Troopers, along with the defendant, proceeded to the back of the truck. Trooper Van Cura who, as noted previously, had just come from an environmental control road detail, testified that he was concerned that defendant might be transporting loaded rifles when he also inquired of defendant if the Troopers could look in the back of the truck. Again, the de*398fendant replied "sure, no problem” without hesitation and began to open the cargo bay of the truck.
Inside the bed of the truck, the Troopers observed a steamer trunk and a cardboard box, among other items. Trooper O’Leary proceeded to the front of the truck to talk to the other passengers while Trooper Van Cura entered the back of the truck. Trooper Van Cura stated that he asked defendant what was inside the cardboard box, to which defendant responded that it contained construction equipment and clothes. The Trooper asked if defendant would mind opening the box and defendant replied, "sure, no problem”. Defendant then opened the box and displayed pillow cases, clothes and a hammer that were contained therein.
Trooper Van Cura testified that he then asked defendant what was in the trunk, and defendant told him that it contained more clothes. Trooper Van Cura asked if defendant would mind opening the trunk, to which defendant eagerly replied "sure”. Upon attempting to unlock the trunk and fumbling with the mechanism, the defendant told the trooper that he believed the lock was broken. Trooper Van Cura suggested that defendant continue to try and open the lock but "if its broken, then its broken.” Unfortunately for defendant, immediately thereafter there was an audible click indicating the lock had opened, at which point defendant promptly alighted from the truck and began to run.
Trooper Van Cura then unlatched the last latch and the trunk popped open, revealing the bloody body wrapped in plastic and duct tape. Trooper Van Cura exited and proceeded to chase defendant, who had slowed down near the front of the truck in order to warn the passengers to run. Trooper O’Leary secured Torres and Sepulveda on the ground outside the truck while Trooper Van Cura pursued defendant westbound, on foot, along the shoulder of Route 17, into some thick brush. After a short chase, defendant was tackled by the Trooper, handcuffed, and returned to the truck, where the Troopers called for assistance. Trooper Van Cura then read defendants their Miranda rights while awaiting the arrival of a sergeant and Bureau of Criminal Investigation team. Once the backup arrived, the three men were transported to the New York State Police barracks in Monroe, New York.
Upon reaching the barracks, Trooper O’Leary issued defendant summonses for speeding and for failing to wear a seat belt and, after checking the status of his driver’s license, a third summons for aggravated unlicensed operation of a vehi*399cle. Defendant was again read his rights by Trooper Terry Curtis, after which defendant agreed to talk to the Trooper.
Based upon subsequent statements made by defendant, as well as those of Sepulveda and Torres, search warrants were obtained for the apartment where the murder had been committed and for another apartment used by defendant as his residence. The ensuing searches recovered, among other things, two .25 calibre shell casings, duct tape, plastic wrap, blood samples from a living room wall, two beepers, five kilograms (approximately 11 pounds) of cocaine, three loaded and operable firearms, sneakers and blue jeans with human blood stains which were consistent with the victim’s type, and a .25 calibre automatic Raven brand firearm, which was recovered from the Hudson River near 125th Street. Further, an autopsy confirmed that the injuries described by defendant as having been inflicted on Cuervo were consistent with the cause of death and that the hammer found in the rented truck, which had defendant’s palm print on it, was consistent with fractures to the victim’s skull.
Pursuant to New York County indictment number 14461/90, filed on December 28, 1990, all three men were charged with hindering prosecution in the first degree (Penal Law § 205.65) and tampering with physical evidence (Penal Law § 215.40). Defendant and Sepulveda were also charged with murder in the second degree (Penal Law § 125.25 [1]), criminal possession of a controlled substance in the first degree (Penal Law § 220.21 [1]), and criminal use of a firearm in the first degree (Penal Law § 265.09 [1]). Additionally, defendant was charged with criminal possession of a weapon in the second degree (Penal Law § 265.03) and four counts of criminal possession of a weapon in the fourth degree (Penal Law § 265.01), and Sepulveda was charged with an additional count of murder in the second degree (Penal Law § 125.25 [3]).2
Defendant moved to suppress all of the physical evidence recovered from the truck and the apartments, as well as all of the statements he made subsequent to his arrest. After a hearing, the suppression court denied defendant’s motion to suppress except with regard to statements made on November 20, 1990, which occurred after he had asked if he was entitled to an attorney. The trial court found: "that the troopers had the *400right to make initial inquiries after stopping the van for speeding; that 'suspicion based upon the onset of the hunting season, the nature and speed of the vehicle and the hour’ justified a request to inspect the rear of the truck; that 'defendant’s posture of candor and cooperation was part of his preconceived strategy to deflect suspicion and to distract the officers from any wish to inspect the contents of the truck’; and that the trooper’s request to search and actual search were conducted in a non-threatening and routine manner.”
Defendant thereafter proceeded to trial and the jury convicted defendant of murder in the second degree, criminal possession of a controlled substance in the first degree, criminal possession of a weapon in the second degree, three counts of criminal possession of a weapon in the fourth degree and tampering with physical evidence. On appeal, the defendant makes no attempt to confront the overwhelming evidence supporting his conviction. Rather, defendant maintains that the Troopers had no legitimate basis to ask him for consent to search the rental truck, and that the defendant’s consent to search was involuntary under the totality of the circumstances. As a result, defendant contends that "all the fruits of the search”, consisting of physical evidence as well as his statements, should have been suppressed.
With regard to the initial stop by the Troopers of the defendant’s truck, "[a]ll that is required is that the stop be not the product of mere whim, caprice, or idle curiosity. It is enough if the stop is based upon 'specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant [the] intrusion’ ” (People v Ingle, 36 NY2d 413, 420, quoting Terry v Ohio, 392 US 1, 21; People v Durgey, 186 AD2d 899, lv denied 81 NY2d 788). In the matter before us, this standard was clearly met because the Troopers possessed a valid basis for stopping the vehicle as it was proceeding at a rate of 70 miles per hour in a 55-miles-per-hour zone.
The fact that the stop of the truck was lawful, however, does not, by itself, justify the ensuing search (see, People v Sora, 176 AD2d 1172, lv denied 79 NY2d 864; People v Mercado, 165 AD2d 910, lv denied 76 NY2d 988). Once the vehicle is lawfully stopped, the Troopers may not proceed to the next level of confrontation, the "common-law inquiry”, in the form of a request for consent to search the vehicle, absent a "founded suspicion” of criminal activity (People v Hollman, 79 NY2d 181, 191; People v Battaglia, 86 NY2d 755, 756; People v Irizarry, 79 NY2d 890, 892; People v Tejeda, 217 AD2d 932, *401933, lv denied 87 NY2d 908; People v Sora, supra, at 1173; People v Bond, 116 AD2d 28, 31, lv denied 68 NY2d 767; People v Carter, 199 AD2d 817, 819, affd 86 NY2d 721).
Courts have sustained a common-law inquiry in the following instances: People v Battaglia (supra), where the Court of Appeals affirmed the order of the Appellate Division and held that the police possessed a founded suspicion of criminality justifying a common-law inquiry in the form of a request for defendant to consent to a search of his vehicle based upon the late hour, a traffic infraction, and the fact that the driver’s name did not appear in the police computer; People v Carter (supra, at 819), where it was held that the police had a founded suspicion that criminal activity was afoot based upon the defendant’s "spurious response to the inquiry about the origin and destination of [his] trip”; People v Tejeda (supra), where the police were found to have a founded suspicion of criminal activity based upon defendant’s illogical responses to the Troopers’ questions; and People v Sora (supra), where it was found that an anonymous tip concerning a vehicle which matched the description and destination of defendants provided sufficient cause to believe that criminal activity was afoot so as to warrant the Trooper’s request for consent to search the vehicle.
The determination as to whether a founded suspicion exists justifying a common-law inquiry in the form of a request for defendant to consent to a search of the vehicle involves a mixed question of law and fact (People v Battaglia, supra). Here the finding of the lower court that founded suspicion existed to justify a common-law inquiry is fully supported by the record.
Initially I note that the stop of the truck was validly grounded on a traffic infraction. Next, the totality of the circumstances should be analyzed on a case-by-case basis to ascertain whether a founded suspicion exists to justify a common-law inquiry. In the case at bar, the hunting season brought into the area large influx of hunters many of whom travel with loaded guns and illegally shot game.
Trooper Van Cura added: "Actually, there is a quite a few [sic] instances every year of people traveling on [Route] 17 with loaded firearms, especially people from the city. They don’t realize they are not allowed to have a clip in the rifle, a loaded clip in the rifle, even if a bullet is not in the chamber. It is still considered a loaded firearm.”
As a result of this problem, Trooper Van Cura testified that roving patrols, as well as roadblocks or stationary checks, are *402utilized during the hunting season to check for illegal firearms and unlawfully killed wildlife. Given the unique problem in the locality of hunters transporting, by vehicle, illegal firearms and illegally shot deer during the hunting season, and the attending circumstances confronting the Troopers, their request to see the contents of the van was justified.
Here, the Troopers were faced with the following scenario: at approximately 2:00 a.m. in the Town of Harriman, Orange County, New York, a rented truck passed their observation position at an excessive rate of speed. The three men in the truck were from New York City, where many of the hunters in Orange County begin their trips; they were in a van of a type which, one Trooper testified, is sometimes used to transport unlawfully killed game and illegal weapons; they were speeding on a road where Troopers have set up checkpoints to check for illegal firearms and illegally shot deer; and they were travelling in the middle of the night, a time when poachers often operate. Further, the stop occurred on the first night of the hunting season, when Troopers are on heightened alert for hunters transporting illegal firearms and game, and at a time when the Troopers, by statutory mandate (ECL 71-0525 [1] [b]), are empowered to stop vehicles and, if they have probable cause, search them without a warrant.
The Troopers, measured by the reasonableness standard, which requires a weighing of the degree of intrusion against the precipitating and attending circumstances (see, People v Salaman, 71 NY2d 869; People v Sora, supra, at 1173), were therefore justified in their request to see the back of the van. Trooper Van Cura also testified that once people suspected of violating the Environmental Conservation Law were pulled over, "we ask them if the back is * * * if the back is covered, can we look inside the back, and see if there are any rifle cases or shotgun cases or any shells or blood * * *. If they say no and we don’t have any probable cause to look in the car, then we let them go.”
Turning now to the issue of consent, it is well settled that the voluntariness of the consent must be evaluated and determined from the totality of the circumstances (see, Schneckloth v Bustamonte, 412 US 218, 224; People v Gonzalez, 39 NY2d 122, 128; People v Sora, supra, at 1174; People v London, 124 AD2d 254, lv denied 68 NY2d 1001). Consent to search is voluntary "when it is a true act of the will, an unequivocal product of an essentially free and unconstrained choice. Voluntariness is incompatible with official coercion, *403actual or implicit, overt or subtle” (People v Gonzalez, supra, at 128; see also, People v Kuhn, 33 NY2d 203, 208; People v Sora, supra, at 1174).
In People v Saglimbeni (95 AD2d 141, 144, appeal dismissed 62 NY2d 798), this Court held that "[a] search without a warrant and in the absence of probable cause is valid * * * if based upon consent freely and voluntarily given.” (Citing Schneckloth v Bustamonte, supra; People v Whitehurst, 25 NY2d 389.)
A review of the record in the matter at hand does not reveal any coercive behavior on the part of the Troopers. Far from being "extended and accusatory” (People v Hollman, 79 NY2d 181, 191, supra), O’Leary’s questioning of defendant was more like a "nonthreatening encounter” (supra, at 191) which lasted less than two minutes and which Trooper O’Leary described as "pleasant”. The eventual search ensued only after defendant repeatedly, freely and voluntarily told both Troopers "sure, no problem” when they asked if they could take a look inside the back of the truck. Thus, this police-citizen encounter, although "unsettling”, as any traffic pullover would be, was not unduly intimidating. Further, the Troopers had not drawn their guns, no threats were made, and defendant had not been placed under arrest, the latter of which by itself does not, in any event, preclude voluntariness (People v Gonzalez, supra, at 128; People v Rodriguez, 11 NY2d 279, 287).
Moreover, as noted by the trial court, the evidence presented indicated the defendant’s decision to consent to the search was the result of an executed strategy of deception. Testimony revealed that prior to leaving New York City, defendant had instructed his companions that if they were stopped, to tell the police he had hired them to help move construction materials, and went so far as to tell the other men how much they were allegedly making per hour so that information, if necessary, could be imparted to the police. Further, he loaded the van with such materials and other items to substantiate his story. From the time he was stopped, defendant was compliant and friendly, he mentioned that his sister was a New York City police officer, displayed a Patrolmen’s Benevolent Association card and asked for a "break”. Defendant, as the IAS Court found, anticipated that "his posture of cooperation would squelch any further interest by the trooper in the truck’s contents.” In view of the foregoing, a "finding that defendant’s consent was the product of calculation rather than coercion or awe” is supported by the record (People v Maldonado, 184 *404AD2d 531, 532, lv denied 80 NY2d 906; People v Gonzalez, supra, at 129).
Lastly, defendant contends that his consent to a search was brought about by "overbearing official pressure”, i.e., Trooper O’Leary’s pat down of defendant as he exited the cab of the vehicle. This argument was apparently never specifically raised before the trial court, and the only testimony concerning the pat down was by Trooper O’Leary, who stated: "I just patted his pockets, made sure he didn’t have any weapons on him * * * [w]hen he was getting out of the truck to go to the back.” By that point in time, however, defendant, while still in the cab of the truck, had already agreed, quite enthusiastically, to show the Troopers he was ready to cooperate, had proposed to open the truck, and was voluntarily on his way out of the truck when the Trooper patted him down. As a result, defendant cannot claim that his previously proffered consent was the result of coercion.
With regard to the Trooper patting the outside of defendant’s pockets, it is well settled that the actions of the Troopers, and whether they were reasonable, turn on the facts of each individual case (People v Prochilo, 41 NY2d 759, 761; People v Green, 35 NY2d 193, 195). At the time of the stop, the hour was late, it was dark and the onset of the hunting season brought about the inevitable proliferation of firearms, legal and illegal, into Orange County. The Troopers, having stopped three men in a rental van, were, therefore, understandably concerned about their safety which, in my view, justified the reasonableness of the police action of touching the outside of defendant’s pockets (People v Stewart, 41 NY2d 65, 66-67; People v Clements, 88 AD2d 541, 543, appeal dismissed 58 NY2d 821).
Opinion by Rubin, J. All concur except Sullivan and Ross, JJ., who concur in a separate opinion by Sullivan, J., in which Murphy, P. J., concurs; Tom, J., dissents in a separate opinion.
Judgment, Supreme Court, New York County, rendered December 19, 1991, reversed, on the law, the motion to suppress physical evidence and defendant’s statements granted, and the matter remanded to Supreme Court for further proceedings.

. ECL 71-0525 (1) (b) provides, in pertinent part:
*397"All police officers * * * shall enforce the provisions of this chapter * * * or of judgments obtained for violation thereof, and shall have, particularly, the following powers:
"To search without search warrant any boat or vehicle of any kind, any box, locker, basket, creel, crate, game bag, package or any container of any nature and the contents of any building other than a dwelling whenever they have cause to believe that any provision of this article or of any law for the protection of fish, shellfish, Crustacea, wildlife, game or protected insects has been or is being violated, and to use such force as may be necessary for the purpose of examination and search”.


. The People maintain in their brief that Sepulveda pleaded guilty to manslaughter in the first degree and was sentenced to 31/s to 10 years’ imprisonment and Torres pleaded guilty to hindering prosecution and was sentenced to time served.